  Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 1 of 10 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

JAMES R. ADAMS,                        )
                                       )
                   Plaintiff,          )
                                       )
             v.                        ) C.A. No.
                                       )
THE HON. JOHN CARNEY,                  )
Governor of the State of Delaware,     )
                                       )
                   Defendant.          )

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF UNDER
                    42 U.S.C. §1983

                                INTRODUCTION

      1.     Plaintiff James R. Adams brings this action pursuant to 42 U.S.C.

§1983 to have that portion of Article IV, Section 3 of the Constitution of the State

of Delaware requiring that judges in Delaware be selected based, in part, on their

political affiliation, and excluding members of minority political parties and

politically unaffiliated voters, be declared unconstitutional as being in violation of

the right to freedom of political association guaranteed by the First and Fourteenth

Amendments to the Constitution of the United States.

                                     PARTIES

      2.     Plaintiff James R. Adams is a graduate of Ursinus College and

Delaware Law School. He member of the Bar of the State of Delaware. He resides

in New Castle County, Delaware. After three years in private practice, he went to
  Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 2 of 10 PageID #: 2




work for the Delaware Department of Justice. There, he served as Assistant State

Solicitor under Attorney General Beau Biden. He has also served as Deputy

Division Director of the Family Division, which handles cases involving domestic

violence, child abuse and neglect, child support orders, and juvenile delinquency and

truancy. He retired from the Department of Justice on December 31, 2015. Until

2017, he was registered as a Democrat, but is currently registered as an Independent.

      3.     Defendant the Hon. John Carney is the Governor of the State of

Delaware. Pursuant to Article IV, Section 3 of the Constitution of the State of

Delaware, the Governor is responsible for appointing judges to Delaware state

courts. He makes judicial appointments pursuant to the authority granted to him by

the Constitution of the State of Delaware. He is currently compelled by the

Constitution of the State of Delaware to exercise that authority in a politically

discriminatory way. The Governor takes these actions under color of state law.

      VENUE, SUBJECT MATTER JURISDICTION AND STANDING

      4.     Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b), as

all of the parties in this action reside in Delaware and all of the events involved in

this action took place in Delaware.

      5.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §1331 as the case arises under the First and Fourteenth Amendments to

the Constitution of the United States and 42 U.S.C. §1983.

                                          2
   Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 3 of 10 PageID #: 3




      6.     Adams has standing to bring this challenge as he is a member of the

Delaware Bar who at various times has applied for a judgeship but is ineligible

because he is not a member of a political party. As set forth below, Adams has

applied for, and been rejected for, three judicial positions. The limitation restricting

judgeships to members of political parties denies absolutely Adams’ ability, and the

ability of all unaffiliated and minority party lawyers, to be considered for a judgeship

on the merits, causing a concrete injury in fact.

      7.     After leaving the Department of Justice, Adams took a brief sabbatical,

and now has been seeking new opportunities. He has desired and still desires a

judgeship. He contacted the State of Delaware Office of Pensions to inquire what

would happen to his pension if he were appointed to a judgeship. He was informed

that, during his time as a judge his pension would be suspended, but would be

restored after he retired from the Bench. After prior litigation had commenced,

Adams

                                  BACKGROUND

      8.     Article IV, Section 3 of the Constitution of the State of Delaware

contains a provision, unique to Delaware, which provides, in pertinent part, that:

      Appointments to the office of the State Judiciary shall at all times be
      subject to all of the following limitations:

      First, three of the five Justices of the Supreme Court in office at the
      same time, shall be of one major political party, and two of said Justices
      shall be of the other major political party.
                                           3
  Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 4 of 10 PageID #: 4




      Second, at any time when the total number of Judges of the Superior
      Court shall be an even number not more than one-half of the members
      of all such offices shall be of the same political party; and at any time
      when the number of such offices shall be an odd number, then not more
      than a bare majority of the members of all such offices shall be of the
      same major political party, the remaining members of such offices shall
      be of the other major political party.

      Third, at any time when the total number of the offices of the Justices
      of the Supreme Court, the Judges of the Superior Court, the Chancellor
      and all the Vice-Chancellors shall be an even number, not more than
      one-half of the members of all such offices shall be of the same major
      political party; and at any time when the total number of such offices
      shall be an odd number, then not more than a bare majority of the
      members of all such offices shall be of the same major political party;
      the remaining members of the Courts above enumerated shall be of the
      other major political party.

      Fourth, at any time when the total number of Judges of the Family Court
      shall be an even number, not more than one-half of the Judges shall be
      of the same political party; and at any time when the total number of
      Judges shall be an odd number, then not more than a majority of one
      Judge shall be of the same political party.

      Fifth, at any time when the total number of Judges of the Court of
      Common Pleas shall be an even number, not more than one-half of the
      Judges shall be of the same political party; and at any time when the
      total number of Judges shall be an odd number, then not more than a
      majority of one Judge shall be of the same political party.

      9.     Thus, the Constitution of the State of Delaware requires that:

             a.    A bare majority of the Delaware Supreme Court must be

members of “one major political party,” with the rest having to be members “of the

other major political party.” Although the Constitution of the State of Delaware does

not define the phrase “major political party,” the Delaware Code defines it as “any
                                         4
   Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 5 of 10 PageID #: 5




political party which, as of December 31 of the year immediately preceding any

general election year, has registered in the name of that party voters equal to at least

5 percent of the total number of voters registered in the State,” 15 Del. C. §101(15);

             b.     When there is an even number of judges of the Superior Court,

half of the seats must be filled by members of one political party. Where there is an

odd number of judges of the Superior Court, a “bare majority” of the seats must be

filled by members of one “major political party” with the remaining seats to be filled

by members of “the other major political party”;

             c.     When there are an even number of seats of the Supreme Court,

the Superior Court and the Court of Chancery, not more than half of those seats must

be held by members of the same political party. If there are an odd number of the

total seats amongst those three courts, no more than a bare majority may be filled by

members of one “major political party,” and the remaining seats “shall be of the

other major political party”;

             d.     In the Family Court and the Court of Common Pleas, if there are

an even number of seats, no more than half of those seats may be held by members

of the same political party. If there are an odd number of seats, members of the same

political party may constitute only a bare majority of the total number of seats.

      10.    On February 21, 2017, Adams filed suit in this Court to have the

requirement that judges be members of a major or minor political party declared in

                                           5
    Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 6 of 10 PageID #: 6




violation of his freedom of political association protected under the First

Amendment to the Constitution of the United States. Adams v. Carney, Civil Action

No. 17-181-MPT. On December 6, 2017, this Court issued a Memorandum Opinion

entering summary judgment in Adams’ favor. Adams v. Carney, 2017 WL 6033650

(D. Del. June 11, 2017).

       11.   On November 14, 2017, the Delaware Judicial Nominating

Commission announced a vacancy in the Superior Court of the State of Delaware.

(Ex. A hereto).1 Adams applied for that position, but was advised by letter dated

February 1, 2018 that his name would not be forwarded to the Governor for further

consideration. (Ex. B hereto).

       12.   On January 5, 2018, Gov. Carney filed a Notice of Appeal to the U.S.

Court of Appeals for the Third Circuit from the decision of this Court entering

judgment in Adams’ favor.

       13.   On March 15, 2018, the Delaware Judicial Nominating Commission

announced a vacancy in the Court of Common Pleas of the State of Delaware. (Ex.

C hereto). Adams applied for that position, but was advised by letter dated May 2,

2018 that his name would not be forwarded to the Governor for further

consideration. (Ex. D hereto).


1
        When the Judicial Nominating Commission sends out notices of judicial
vacancies that state which political party will be considered for a given opening, but
still limits appointment to political parties.
                                            6
   Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 7 of 10 PageID #: 7




      14.    On April 10, 2019, the Third Circuit issued a Revised Opinion

affirming the decision of the District Court. Adams v. Governor of the State of

Delaware, 922 F.3d 166 (Del. 2019).

      15.    On September 4, 2019, Gov. Carney filed a petition for certiorari with

the United States Supreme Court. On December 6, 2019, the Supreme Court agreed

to hear the case.

      16.    On February 26, 2020, the Delaware Judicial Nominating Commission

announced a vacancy in the Court of Common Pleas of the State of Delaware. (Ex.

F hereto). Adams applied for that position, but was advised by letter dated April 29,

2020, that his name would not be forwarded to the Governor for further

consideration. (Ex. G hereto).

      17.    On December 10, 2020, the United States Supreme Court issued its

Opinion ruling that Adams did not have standing to sue and so reversed the decisions

of the lower courts.

                                    COUNT I
                (Violation of Freedom of Political Association under
                    the First Amendment and 42 U.S.C. §1982)

      18.    Adams incorporates by reference the allegations contained in numbered

paragraphs 1-17 above as if fully set forth herein.

      19.    The First Amendment to the Constitution of the United States of

America states, in pertinent part, that “Congress shall make no law…abridging…the

                                          7
   Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 8 of 10 PageID #: 8




right of the people peaceably to assemble.” This clause has given rise to what is

known as the “freedom of association.”

       20.    Under the First Amendment freedom of association, the government

may not exclude anyone from public employment on the basis of their political

affiliation. The basic right of political association is assured by the First Amendment

to the United States Constitution and is protected against state infringement by the

Fourteenth Amendment.

       21.    It is well settled that a state may not condition hiring or discharge of

employees in a way which infringes on their right to political association. It is

equally well established that conditioning hiring decisions on political belief and

association plainly constitutes an unconstitutional condition.

       22.    There are two recognized exceptions to the constitutional restriction on

employment based on political association: (i) where the position is high enough that

the job has direct influence on policy, or (ii) where the employee's private political

beliefs would interfere with the discharge of his or her public duties.

       23.    Neither of those exceptions apply here.             Delaware judges have

consistently stated that it is the job of the Legislature, and not the courts, to set policy.

And no one suggests that, other than appearing before the Legislature to request

funding, Delaware judges have any policy-related interaction with government

officials.

                                             8
   Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 9 of 10 PageID #: 9




      24.    Further, Delaware judges of both political parties have served the State

honorably, without fear or favor. There has never been occasion to question a judge's

ruling as being based on his or her political affiliation. As such, there is no basis to

conclude that a judge’s private political beliefs would interfere with the performance

of his or her public duties.

      25.    The denial of any opportunity for a judgeship unless Adams is a

Republican or a Democrat is an injury-in fact as it denies Adams his constitutional

rights under the First Amendment.

                                    COUNT II
  (Violation of the Equal Protection Clause of the Fourteenth Amendment to the
             Constitution of the United States and 423 U.S.C. §1983).

      26.    Adams incorporates by reference the allegations contained in numbered

paragraphs 1-25 above as if fully set forth herein).

      27.    By restricting judgeships to members of political parties, Delaware’s

Constitution situates politically unaffiliated lawyers differently from those who are

members of political parties, denying them any consideration on their merits.

      28.    There is no rational relationship for excluding lawyers with no political

affiliation from being judges. Political affiliation has no bearing on ability and

judges’ political ideologies are not supposed to interfere with their independent

decision-making.




                                           9
 Case 1:20-cv-01680-MN Document 1 Filed 12/10/20 Page 10 of 10 PageID #: 10




      29.    The denial of any opportunity for a judgeship unless Adams is a

Republican or a Democrat denies Adams his constitutional right to equal protection

under the law under the Fourteenth Amendment to the Constitution of the United

States.

      WHEREFORE, for the foregoing reasons, plaintiff James R. Adams

respectfully requests that this Court enter an Order (i) holding that the provision of

Article IV, Section 3 of the Constitution of the State of Delaware mandating political

balance on the courts is unconstitutional as it violates the freedom of association

guaranteed by the First and Fourteenth Amendments to the Constitution of the

United State and the right of Equal Protection under the Fourteenth Amendment, (ii)

permanently enjoining the use of political affiliation as a criterion for the

appointment of judges to the Courts of Delaware, and (iii) awarding Mr. Adams his

costs and reasonable attorneys' fees pursuant to 42 U.S.C. §1988.

                                              Respectfully submitted,


                                              /s/ David L. Finger________________
                                              David L. Finger (ID #2556)
                                              Finger & Slanina, LLC
                                              One Commerce Center
                                              1201 N. Orange St., 7th fl.
                                              Wilmington, DE 19801
                                              (302) 573-2525
                                              Attorney for plaintiff James R. Adams


Dated: December 10, 2020
                                         10
